Citation Nr: 1531177	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  10-07 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for brain injury.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

5.  Entitlement to an increased rating for degenerative arthritis and degenerative disc disease (DDD) of the lumbar spine, currently evaluated as 20 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) from May 2007, June 2008, and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the May 2007 rating decision, the RO denied service connection for bilateral hearing loss because it found that the Veteran did not have a current hearing loss disability.  The evidence includes a VA treatment record, dated November 26, 2007, which indicates the Veteran had bilateral sensorineural hearing loss.  That treatment record is not a Notice of Disagreement (NOD) with the May 2007 denial of service connection for hearing loss.  However, the Board concludes the treatment record constitutes new and material evidence in constructive possession of VA prior to the expiration of the applicable appellate period of that decision, i.e., within one year, thereby requiring any subsequent adjudication to relate back to the May 2007 decision and preventing the decision regarding hearing loss from becoming final.  See 38 C.F.R. § 3.156(b) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, pertaining to the issue of service connection for bilateral hearing loss, the May 2007 rating decision is the proper determination on appeal.

In his January 2010 substantive appeal, the Veteran requested a videoconference hearing at the RO before a Veterans Law Judge.  However, in a written statement received in May 2010, the Veteran indicated that he no longer wanted a hearing, and he has not requested rescheduling.  As such, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the RO or Board has been withdrawn.  38 C.F.R. § 20.704(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the bilateral hearing loss issue, the Veteran essentially asserts that the VA audiological examination he was afforded in December 2009 is inadequate based on the examiner telling him there was something wrong with the testing equipment.  See January 2010 Substantive Appeal.  

With respect to the December 2009 examination report, the Board notes that the VA examiner reported clinically normal hearing in the Veteran's left ear and provided a negative nexus opinion regarding the left ear, but the examiner also reported a speech recognition score of 92 percent in the left ear.  The Board notes that, according to 38 C.F.R. § 3.385, impaired hearing will be considered a disability when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

Therefore, the Board finds that the Veteran should be afforded a new VA audiological examination and opinion on remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board also notes that some of the Veteran's service treatment records (STRs) show hearing loss.  See STRs dated October 27, 2000, and April 4, 2006.  These records must be considered by the VA examiner when providing an opinion.

Regarding the brain injury issue, the Veteran contends that he has been diagnosed with a brain injury related to an in-service accident in 1994.  See January 2010 Substantive Appeal.  The Veteran was afforded a VA examination in December 2009 addressing traumatic brain injury (TBI) and included neuropsychological testing results.  The VA examiner noted the Veteran's history of in-service head trauma, to include the 1994 accident, and provided a negative nexus opinion stating that it is less likely than not that the Veteran's current complaints of head injury with headaches are the same as documented in 1994.

However, the Board finds that the VA examiner's report is internally inconsistent because the examiner also reported a diagnosis of mild TBI with no residuals and indicated that problems associated with that diagnosis are head injury/headaches, which are associated with the service-related TBI.  Therefore, the Board finds that the December 2009 examination is not adequate for adjudication purposes and that a new VA examination is warranted.  See Barr.  The Board finds that the Veteran should be afforded a new VA examination on remand in order to clarify the Veteran's diagnosis pertaining to brain injury and indicate whether such diagnosis is related to service, to include consideration of the 1994 soccer accident and parachuting accidents noted in the STRs.

Regarding the sleep apnea issue, the Veteran contends that he has been diagnosed with sleep apnea and treated for the condition at VA facilities in Miami and Tampa and that it is related to service.  See January 2010 Substantive Appeal.  The Board notes that VA treatment records, to include records dated November 27, 2007, indicate that the Veteran has an assessment of sleep apnea status-post study.  However, results from a sleep study do not appear to be currently associated with the claims file and should be obtained on remand.

Furthermore, the Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that a VA examination and opinion, addressing whether the Veteran's diagnosed sleep apnea is related to his service, should be provided on remand.

In light of the remand, any relevant ongoing VA treatment records should be requested on remand.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

The evidence includes a Social Security Administration (SSA) decision, received in March 2015, indicating that SSA found the Veteran disabled.  Because SSA records are potentially relevant to the issues on appeal, they should be requested on remand.

Regarding the PTSD, lumbar spine, and TDIU issues, the Veteran filed a timely NOD on a standard NOD form in June 2015 in response to the May 2015 rating decision addressing those three issues.  However, the claims file does not contain any statement of the case (SOC) for those issues, and the Board must therefore remand them for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request updated, relevant VA treatment records, to include records from the VA Medical Centers in Miami, Florida, and Tampa, Florida.  This request must include specific request for the results of the sleep study referenced in the 2007 VA treatment records.

2.  Request from SSA any records pertaining to any application for disability benefits filed by the Veteran, to include the underlying medical evidence submitted with, or developed in connection with, the Veteran's claim.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

3.  Issue an SOC that addresses the issues concerning increased ratings for PTSD, degenerative arthritis and DDD of the lumbar spine, and TDIU.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely substantive appeal following the issuance of the SOC.

4.  Then, the Veteran should be afforded a VA audiological examination by an examiner, preferably different from the one who performed the December 2009 examination, with sufficient expertise to determine the nature and etiology of any currently present hearing loss. The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present hearing loss as to whether it is at least as likely as not (50 percent or greater probability) that it is etiologically related to noise exposure sustained in active service.

Consideration should be given the Veteran's STRs showing hearing loss, to include the STRs dated October 27, 2000, and April 4, 2006.  The examiner should provide the reasoning for the conclusions reached.

5.  Schedule the Veteran for a VA examination, preferably with a different examiner from the one who performed the December 2009 examination, with sufficient expertise to determine the nature and etiology of any currently present TBI residuals or headaches resulting from any in-service injury.

The examiner should review the entire claims file including a copy of this remand, and such review should be noted in the examination report.

The examiner should respond to the following questions:

* Does the Veteran currently have TBI residuals?

* In particular, are any current headaches or memory problems due to in-service TBI?

* Are any current TBI residuals at least as likely as not (50 percent or greater probability) due to injury during military service, to include soccer and parachuting accidents noted in the STRs?

* If any current headaches are not due to in-service TBI, are they at least as likely as not (50 percent or greater probability) otherwise related to service, to include headache complaints noted in the STRs?

The examiner should provide the reasoning for the conclusions reached.

6.  Schedule the Veteran for a VA examination with an examiner with sufficient expertise to provide the opinion requested below.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All tests deemed necessary to provide the requested opinion should be conducted.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed sleep apnea had its onset during the Veteran's military service.  The examiner should provide the reasoning for the conclusions reached.

7.  After the development requested above, and any additional development deemed necessary, has been completed to the extent possible, the record should be reviewed, and the issues pertaining to hearing loss, brain injury, and sleep apnea should be readjudicated.  If the benefits sought on appeal are denied, then the Veteran and his representative should be furnished with a supplemental statement of the case addressing those three issues and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




